Citation Nr: 0309809	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to residuals of a gunshot wound to the 
left foot with Syme's amputation.

2.  Entitlement to service connection for a left knee 
disorder as secondary to residuals of a gunshot wound to the 
left foot with Syme's amputation.
 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 1998 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

Residuals of a gunshot wound to the left foot with Syme's 
amputation aggravated a disorder of the right knee and a 
disorder of the left knee.


CONCLUSIONS OF LAW

Entitlement to service connection for the degree of 
aggravation of disorders of the right knee and left knee 
which is attributable to residuals of a gunshot wound to the 
left foot with Syme's amputation is warranted.  38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claims, further evidence is not needed to substantiate the 
claims.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439 (1995).  

The record reveals that during active service the veteran 
sustained a gunshot wound to the left foot and that, in 
August 1975, he required amputation of the left lower 
extremity just above the medial and lateral malleoli of 
the left ankle due to marked demineralization and chronic 
osteomyelitis of the midtarsal bone area, including the 
talonavicular joint.  He has asserted that he has 
disorders of the right knee and left knee which are 
related to his service connected postoperative amputation 
of the left foot.

In February 1999, a VA Chief of Orthopedic Service 
reported that it was clear that having to favor his 
amputated left foot had aggravated the symptoms the 
veteran was having in his right knee.

At a VA orthopedic examination in March 1999, the 
examiner found that the veteran's bilateral knee 
disorders were basically due to the aging process and not 
to his service connected left foot amputation.  The Board 
notes that the VA examiner in March 1999 stated an 
opinion on the question of whether the veteran's service 
connected left foot amputation had caused knee disorders 
but did not state an opinion on the question of whether 
the service connected left foot amputation had aggravated 
knee disorders.

At a VA orthopedic examination in August 2000, the 
examiner reported an opinion that it was probable that 
there was some contribution to the veteran's knee 
disorders from his service connected left foot amputation 
but that the larger percentage of his knee problems were 
due to a postservice work-related injury.

Upon consideration of the evidence of the record, the 
Board notes that the VA examiner in March 1999 found that 
the veteran's postoperative left foot amputation did not 
cause his knee disorders and that the VA examiner in 
August 2000 did not disagree with that conclusion.  
Therefore, the Board finds that the preponderance of the 
credible evidence of record is against any finding that 
residuals of a gunshot wound to the left foot with Syme's 
amputation caused disorders of the knees.  However, the 
Board also notes that the VA Chief of Orthopedic Service 
found in February 1999 that the veteran's postoperative 
left foot amputation had aggravated a right knee disorder 
and the VA examiner in August 2000 found that the left 
foot amputation had "contributed to" the veteran's 
bilateral knee disorders.  Based on these medical 
opinions, the Board finds that the preponderance of the 
credible evidence of record shows that residuals of a 
gunshot wound to the left foot with Syme's amputation 
have aggravated disorders of the knees.  The Board 
concludes that entitlement to secondary service 
connection by way of aggravation for disorders of the 
knees is established.  See 38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).  



ORDER

Service connection for the degree of aggravation of a right 
knee disorder secondary to residuals of a gunshot wound to 
the left foot with Syme's amputation is granted.

Service connection for the degree of aggravation of a left 
knee disorder secondary to residuals of a gunshot wound to 
the left foot with Syme's amputation is granted.
 


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

